10-5137-ag
Singh v. Holder
                                                                                 BIA
                                                                           Elstein, IJ
                                                                        A098 344 913
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 15th day of November, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         ROBERT A. KATZMANN,
         DENNY CHIN,
             Circuit Judges.
_______________________________________

SUKIWINDER SINGH,
         Petitioner,

                  v.                                    10-5137-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                Genet Getachew, Brooklyn, New York.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Thomas B. Fatouros, Senior Litigation
                               Counsel; Imran R. Zaidi, Trial Attor-
                               ney; Geoffrey Mitchell, Law Clerk,
                               Office of Immigration Litigation, U.S.
                               Department of Justice, Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Sukiwinder Singh, a native and citizen of

India, seeks review of a December 2, 2010, decision of the BIA

affirming the June 11, 2009, decision of Immigration Judge

(“IJ”) Annette S. Elstein, denying his application for asylum,

withholding   of   removal,   and   relief   under   the   Convention

Against Torture (“CAT”). In re Sukiwinder Singh, No. A098 344

913 (B.I.A. Dec. 2, 2010), aff’g No. A098 344 913 (Immig. Ct.

N.Y. City June 11, 2009).     We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.       See Zaman v. Mukasey, 514

F.3d 233, 237 (2d Cir. 2008).         The applicable standards of

review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

2008). For asylum applications, like Singh’s, governed by the

REAL ID Act, the agency may, “[c]onsidering the totality of

the circumstances, . . . base a credibility finding on, . . .

the consistency between the applicant’s or witness’s written

or oral statements, . . . the internal consistency of each

such statement, the consistency of such statements with other

                                -2-
evidence of record, . . . without regard to whether an

inconsistency . . . goes to the heart of the applicant’s

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d

at 165-66.

       Substantial         evidence     supports      the   agency’s      adverse

credibility determination. In finding Singh not credible, the

IJ relied on several inconsistencies in the record.                    8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-66.                        For

example, Singh’s testimony was inconsistent with his parents’

letter regarding the length of his 1999 detention and whether

police harassed them at home on hundreds of occasions.                         In

addition, Singh made inconsistent assertions regarding whether

or not his mother had been arrested.                  The agency reasonably

declined       to     credit       Singh’s      explanations        for    these

discrepancies based on the amount of time he had to correct

his application and evidence.                 See Majidi v. Gonzales, 430

F.3d 77, 81 (2d Cir. 2005).

       As Singh’s credibility was called into question due to

the inconsistences, the agency reasonably relied further on

his failure to provide sufficient corroborating evidence. See

Biao    Yang    v.        Gonzales,     496   F.3d     268,   273    (2d    Cir.

2007)(recognizing           that   an   asylum     applicant’s      failure    to

corroborate         his    testimony    may    bear    on   his   credibility,

                                        -3-
“because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question”).           The IJ specifically noted the

inadequacy     of    Singh’s     parents’    letter   as    corroborating

evidence because it failed to mention critical details of

Singh’s claim.

       Furthermore, while Singh’s assertion that the IJ erred

concerning his cousin-in-law’s whereabouts from 1992 to 1997

is supported by the record, it does not amount to reversible

error.    See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99,

107 (2d Cir. 2006) (remand is not required where a sufficient

alternative basis supports the agency’s determination).

       Ultimately,         the    agency’s      adverse       credibility

determination       was    supported   by    substantial    evidence     and

provided an adequate basis for denying Singh’s application for

asylum, withholding of removal, and CAT relief because those

claims were based on the same factual predicate.              See Xiu Xia

Lin, 534 F.3d at 165-66; see also Paul v. Gonzales, 444 F.3d

148,    156   (2d   Cir.    2006)(recognizing     that     withholding    of

removal and CAT claims necessarily fail if the applicant is

unable to show the objective likelihood of persecution needed

to make out an asylum claim and the factual predicate for the

claims is the same).


                                    -4-
    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               -5-